DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200066296, support for which is provided by US 62720702, hereinafter referred to as Provisional Sargsyan et al.
Regarding claim 1, Sargsyan et al. discloses a method for generating mixed voice data, comprising: 
collecting a pure voice and noise first (“According to some embodiments, we first create a training data set in the following way. We have data of various noise recordings and a data of various clean speech recordings. For example, each data set may be in ".wav" extension format, though other formats can also be used. At each step of training data creation (see train process in chart), we take a randomly picked noise recording and a randomly picked speech recording, and we extract raw data of these audios. We randomly change the level of noise, and sum the speech data and the noise data in order to create mix data,” Sargsyan et al., para [0032].), performing normalization processing on the collected voice data (“A model according to one embodiment is deep NAT neural network working with Relu and linear combined activation, using several frames features of 8,000 Hz sampling rate audio, normalized with speech moments in input,” Sargsyan et al., para [0029]. And, “11. Normalizing with speech moments—normalize the train data with mean and variance of feature vectors of clear speech data,” Sargsyan et al., para [0029].), performing randomization processing on processed data (“According to some embodiments, we first create a training data set in the following way. We have data of various noise recordings and a data of various clean speech recordings. For example, each data set may be in ".wav" extension format, though other formats can also be used. At each step of training data creation (see train process in chart), we take a randomly picked noise recording and a randomly picked speech recording, and we extract raw data of these audios. We randomly change the level of noise, and sum the speech data and the noise data in order to create mix data,” Sargsyan et al., para [0032]. See also Sargsyan et al., para [0033].), then performing GAIN processing on the data (“We randomly change the level of noise, and sum the speech data and the noise data in order to create mix data,” Sargsyan et al., para [0032]. Changing the noise level is performing a gain processing on the data.), and finally performing filter processing to obtain mixed voice data (“We take LPS features of above overlapping frames of 8khz audio as input to NN and respective LPS features of 16khz version of the same audio, processed by high pass filter (to keep frequency information over 4khz),” Sargsyan et al., para [0060].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20170213553, hereinafter referred to as Gunn et al. 
Regarding claim 2, Sargsyan et al. discloses the method for generating mixed voice data according to claim 1, specifically comprising the following steps:
Step 1. Collection of original data collecting pure voice data and noise data first (“According to some embodiments, we first create a training data set in the following way. We have data of various noise recordings and a data of various clean speech recordings. For example, each data set may be in ".wav" extension format, though other formats can also be used. At each step of training data creation (see train process in chart), we take a randomly picked noise recording and a randomly picked speech recording, and we extract raw data of these audios. We randomly change the level of noise, and sum the speech data and the noise data in order to create mix data,” Sargsyan et al., para [0032].);
Step 2. Normalization processing
converting the collected voice data into single-channel data first, resampling the data, and then multiplying data by a normalization coefficient to obtain normalized data (“A model according to one embodiment is deep NAT neural network working with
Relu and linear combined activation, using several frames features of 8,000 Hz sampling rate audio, normalized with speech moments in input11. Normalizing with speech moments—normalize the train data with mean and variance of feature vectors of clear speech data,” Sargsyan et al., para [0029].);
Step 3. Randomization processing 
Randomizing a file sequence of the data (“According to some embodiments, we first create a training data set in the following way. We have data of various noise recordings and a data of various clean speech recordings. For example, each data set may be in ".wav" extension format, though other formats can also be used. At each step of training data creation (see train process in chart), we take a randomly picked noise recording and a randomly picked speech recording, and we extract raw data of these audios. We randomly change the level of noise, and sum the speech data and the noise data in order to create mix data,” Sargsyan et al., para [0032]. See also Sargsyan et al., para [0033].).
Sargsyan et al., though does not disclose GAIN processing defining a range control; and filter processing sequentially performing low-pass filtering processing, high-pass filtering processing, and parameter filtering processing on the data by using a filter to obtain the mixed voice data.
Step 4. GAIN processing
respectively defining different GAIN values for the pure voice data and the noise data, wherein a range of the GAIN value is 0<g<1 (“The audio configuration and pre-processing logic 119 may include analog-to-digital converters (ADCs), digital-to-analog converters (DACs), echo cancellation, high-pass filters, low-pass filters, band-pass filters, adjustable band filters, noise reduction filtering, automatic gain control (AGC) and other audio processing that may be applied to filter noise from audio received using the one or more microphones 121,” Gunn et al., para [0030]. The range of the GAIN value is a matter of design choice.); and
Step 5. Filter processing
sequentially performing low-pass filtering processing, high-pass filtering processing, and parameter filtering processing on the data by using a filter to obtain the mixed voice data (“The audio configuration and pre-processing logic 119 may include analog-to-digital converters (ADCs), digital-to-analog converters (DACs), echo cancellation, high-pass filters, low-pass filters, band-pass filters, adjustable band filters, noise reduction filtering, automatic gain control (AGC) and other audio processing that may be applied to filter noise from audio received using the one or more microphones 121,” Gunn et al., para [0030]. Filters are designed with coefficients/parameters.). Gunn et al. benefits Sargsyan et al. by including automatic gain control and filtering options for pre-processing the audio signals (Gunn et al., para [0030]), thereby enhancing the signal pre-processing of Sargsyan et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Gunn et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al. 

Regarding claim 4, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 2, wherein a specified frequency for resampling in step 2 is 8 KHz or 16 KHz or 44.1 KHz (“In the bandwidth expansion models (Figure 6) according to some embodiments, 8 kHz sampled audio is converted to 16 kHz while human voice frequencies are predicted from 4k to 8k. This allows resampled recordings to sound like original 16 kHz,” Sargsyan et al., para [0025].), and a value of the normalization coefficient is 0.767 (The examiner notes that the value of the normalization coefficient is a matter of design choice.).

Regarding claim 5, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 2, wherein a frequency point of low-pass filtering in step 5 is 0.95f (The examiner notes that the value of the frequency point is a matter of design choice.), and a frequency point of high-pass filtering is 0.005f, f being a highest frequency of a voice signal (The examiner notes that the value of the frequency point is a matter of design choice.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20170213553, hereinafter referred to as Gunn et al., and further in view of US 20170213553, hereinafter referred to as Ohtsuka.

Regarding claim 3, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 2, but not wherein a formula for converting dual-channel data of the voice data into single-channel data in step 2 is:
Mono(x) = mean(D0(x) + D1(x)), wherein
Mono(x) represents the single-channel data, D0 and D1 respectively represent audio data of two channels, and mean represents an average value of D0 and D1.
Ohtsuka is cited to disclose wherein a formula for converting dual-channel data of the voice data into single-channel data in step 2 is:
Mono(x) = mean(D0(x) + D1(x)), wherein
Mono(x) represents the single-channel data, D0 and D1 respectively represent audio data of two channels, and mean represents an average value of D0 and D1 (“As described above, the output for each of the Lch and Rch obtained by the mono process is an average value of the outputs of microphones 111L and 111R,” Ohtsuka, para [0077].). Ohtsuka benefits Sargsyan et al. by providing noise reduction controlled so that the original sound represented by the signal remains unchanged when the sound signal is associated with a still image, and that the sound becomes more audible when the sound signal is associated with a moving image (Ohtsuka, para [0002]), thereby effectively extending the systems of Sargsyan et al. to include images. Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Ohtsuka to extend the be able to extend the speech enhancement and noise suppression systems of Sargsyan et al.

Claim(s) 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20170213553, hereinafter referred to as Ohtsuka.

Regarding claim 8, Sargsyan et al. discloses a system for generating mixed voice data (“…and outputting an audio file having enhanced speech and suppressed noise based on said computed clean voice coefficients,” Sargsyan et al., para [0003].), comprising The system may further include audio input and output devices, as well as a memory for storing audio files and processing and enhancement algorithms and software,” Sargsyan et al., para [0062].), the memory storing a program for implementing the method for generating mixed voice data according to claim 1, and the processor being configured to execute the program to generate mixed voice data (“A system for speech enhancement and noise suppression may include a processor configured to implement a method for speech enhancement and noise suppression,” Sargsyan et al., para [0062]. The generated signal comprises speech and noise data.).
Sargsyan et al., though, does not disclose a collecting unit. Ohtsuka is cited to disclose a collecting unit (“Microphone unit 111 mounted on the top surface of digital camera 100 includes microphone 111L and microphone 111R arranged side by side,” Ohtsuka, para [0022]. The microphone(s) collect the audio signal(s).). Ohtsuka benefits Sargsyan et al. by providing noise reduction controlled so that the original sound represented by the signal remains unchanged when the sound signal is associated with a still image, and that the sound becomes more audible when the sound signal is associated with a moving image (Ohtsuka, para [0002]), thereby effectively extending the systems of Sargsyan et al. to include images. Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Ohtsuka to extend the be able to extend the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 9, Sargsyan et al., as modified by Ohtsuka, discloses the system for generating mixed voice data according to claim 8, wherein the collecting unit comprises a sound collector (“Microphone unit 111 mounted on the top surface of digital camera 100 includes microphone 111L and microphone 111R arranged side by side,” Ohtsuka, para [0022]. The microphone(s) collect the audio signal(s).) and a signal converter (Ohtsuka, fig. 1, analog sound processor 115.), the sound collector being electrically connected to the signal converter, and the signal converter being electrically connected to the calculating unit (“Sound input system 110 includes microphone unit 111 and analog sound processor 115. Microphone unit 111 includes microphones 111L and 111R. Microphone unit 111 converts acoustic signals into electrical signals in these microphones and sends them to analog sound processor 115. Analog sound processor 115 processes the sound signals and makes AD converter AD-convert the signals and sends them to digital video/audio processor 120,” Ohtsuka, para [0041].).

Regarding claim 15, Sargsyan et al. discloses a system for generating mixed voice data (“…and outputting an audio file having enhanced speech and suppressed noise based on said computed clean voice coefficients,” Sargsyan et al., para [0003].), comprising  wherein the calculating unit comprises a memory and a processor (“The system may further include audio input and output devices, as well as a memory for storing audio files and processing and enhancement algorithms and software,” Sargsyan et al., para [0062].), the memory storing a program for implementing the method for generating mixed voice data according to claim 2 and the processor being configured to execute the program to generate mixed voice data (“A system for speech enhancement and noise suppression may include a processor configured to implement a method for speech enhancement and noise suppression,” Sargsyan et al., para [0062]. The generated signal comprises speech and noise data.).
Sargsyan et al., though, does not disclose a collecting unit. Ohtsuka is cited to disclose a collecting unit (“Microphone unit 111 mounted on the top surface of digital camera 100 includes microphone 111L and microphone 111R arranged side by side,” Ohtsuka, para [0022]. The microphone(s) collect the audio signal(s).). Ohtsuka benefits Sargsyan et al. by providing noise reduction controlled so that the original sound represented by the signal remains unchanged when the sound signal is associated with a still image, and that the sound becomes more audible when the sound signal is associated with a moving image (Ohtsuka, para [0002]), thereby effectively extending the systems of Sargsyan et al. to include images. Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Ohtsuka to extend the be able to extend the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 16, Sargsyan et al., as modified by Ohtsuka, discloses the system for generating mixed voice data according to claim 15, wherein the collecting unit comprises a sound collector (“Microphone unit 111 mounted on the top surface of digital camera 100 includes microphone 111L and microphone 111R arranged side by side,” Ohtsuka, para [0022]. The microphone(s) collect the audio signal(s).) and a signal converter (Ohtsuka, fig. 1, analog sound processor 115.), the sound collector being electrically connected to the signal converter, and the signal converter being electrically connected to the calculating unit (“Sound input system 110 includes microphone unit 111 and analog sound processor 115. Microphone unit 111 includes microphones 111L and 111R. Microphone unit 111 converts acoustic signals into electrical signals in these microphones and sends them to analog sound processor 115. Analog sound processor 115 processes the sound signals and makes AD converter AD-convert the signals and sends them to digital video/audio processor 120,” Ohtsuka, para [0041].).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20180063644, Bach et al. 
Regarding claim 7, Sargsyan et al. discloses the method for generating mixed voice data according to claim 1, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052] ). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Claim(s) 6, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20170213553, hereinafter referred to as Gunn et al., and further in view of US 20180063644, hereinafter referred to as Bach et al.
Regarding claim 6, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 2, but not wherein a process of parameter filtering processing is: first setting a numerator coefficient vector m and a denominator coefficient vector n of the filter, and then performing filtering processing on the data, a range of the numerator coefficient vector being -1<m<1, and a range of the denominator coefficient vector being -1<n<1. Bach et al. is cited to disclose wherein a process of parameter filtering processing is: first setting a numerator coefficient vector m and a denominator coefficient vector n of the filter, and then performing filtering processing on the data, a range of the numerator coefficient vector being -1<m<1, and a range of the denominator coefficient vector being -1<n<1 (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052]. The coefficients of the numerator and denominator may be scaled to a range between -1 and 1.). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 10, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 2, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach et al. is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052] ). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 12, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 4, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach et al. is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052] ). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 13, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 5, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach et al. is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052].). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Regarding claim 14, Sargsyan et al., as modified by Gunn et al., discloses the method for generating mixed voice data according to claim 6, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach et al. is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052].). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 62720702, hereinafter referred to as Provisional Sargsyan et al., in view of US 20170213553, hereinafter referred to as Gunn et al., further in view of US 20170213553, hereinafter referred to as Ohtsuka, and further in view of US 20180063644, hereinafter referred to as Bach et al.
Regarding claim 11, Sargsyan et al., as modified by Gunn et al. and Ohtsuka, discloses the method for generating mixed voice data according to claim 3, but not wherein the filter is an infinite impulse response (IIR) digital filter. Bach et al. is cited to disclose wherein the filter is an infinite impulse response (IIR) digital filter (“FIG. 4B shows the transfer function of digital filter 220 as a generic polynomial of Z.sup.−1. Digital filter 220 in FIG. 4B generally has an IIR structure, however, when the coefficients of the denominator den.sub.l, l=1, 2, . . . , L are zero and den.sub.o is none-zero, digital filter 220 has an FIR structure,” Bach et al., para [0036] and “Besides the order of filters, the structure of digital filter 220 and digital noise shaper 230 may include various other settings such as selection of an FIR or IIR structure, and particular ways for implementation of a filter, as examples,” Bach et al., para [0052] ). Bach et al. benefits Sargsyan et al. by providing high-performance digital silicon microphones that can support different performance requirements and/or frequency bands of operation (Bach et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sargsyan et al. with those of Bach et al. to improve the speech enhancement and noise suppression systems of Sargsyan et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656